Citation Nr: 0712053	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-29 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for thoracic/lumbar 
spine disorder.  

2.  Entitlement to service connection for cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1948 to August 1975.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, among other things, denied 
service connection for thoracic/lumbar spine disorder and 
cervical spine disorder.  On his August 2004 Form 9, the 
veteran specifically limited his appeal to the above-
mentioned issues.  In January 2007, the veteran testified at 
a videoconference hearing before the undersigned; a 
transcript of that hearing is of record.  

An April 2003 rating decision denied service connection for 
joint pain.  The veteran filed a notice of disagreement, 
however, on his Form 9 he indicated that the joint pain issue 
was actually a claim seeking an increased evaluation for 
musculoskeletal condition (claimed as residuals of a left 
thumb fracture) that was evaluated as zero percent.  The May 
2004 rating decision continued to rate the residuals of a 
left thumb fracture as noncompensable.  The veteran did not 
perfect his appeal on this matter and it is not before the 
Board.  

During his January 2007 videoconference hearing, the veteran 
and his representative raised a claim seeking to reopen the 
claim for peripheral neuropathy.  This matter is not before 
the Board and is referred to the RO for further action. 

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a July 2007 written statement (prior to the promulgation 
of a decision in the appeal), the veteran expressed his 
intent to withdraw his appeal seeking entitlement to service 
connection for thoracic/lumbar spine disorder; there is no 
question of fact or law remaining before the Board in this 
matter.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.201, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.  

In a January 2007 written statement, the veteran has 
withdrawn his appeal seeking service connection for 
thoracic/lumbar spine disorder.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking entitlement to service connection for 
thoracic/lumbar spine disorder is dismissed.


REMAND

It appears that pertinent medical records remain outstanding.  
During his January 2007 videoconference hearing, the veteran 
indicated that he received treatment from Dr. T. S., a 
private physician, and was referred for an MRI.  The MRI 
report was submitted in February 2007, but treatment records 
from Dr. T. S. have not been associated with the claims file.  
As the veteran indicated that Dr. T. S. opined that the 
cervical spine disorder was related to service, such 
treatment records may have some bearing on the veteran's 
claim and should be secured.  The veteran also indicated that 
he has been seeking treatment from Dallas VA Medical Center 
(VAMC) since 1975; however complete records have not been 
associated with the claims file.  As such records are 
constructively of record and may have some bearing on the 
veteran's claim they must be secured, if available.  

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to obtain a medical nexus 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  Here, the veteran claims that his cervical spine 
disorder is related to an injury that occurred in 1955 and 
1972.  Service medical records (SMR's) showed treatment in 
January 1955 for a head injury as a result of a car accident 
that manifested in pain and difficulty in opening his mouth.  
His complaints warranted an x-ray of the neck, which came 
back negative.  February 1955 dental records noted tenderness 
in the neck, not believed to be of dental origin.  His June 
1975 retirement examination included an addendum that 
specifically noted a head injury that occurred in February 
1972 that was secondary to fall on ice, unsure of state of 
unconsciousness directly after fall, probably stunned, 
followed by severe headache, vertigo, tinnitus, loss of 
coordination and balance, complete neurology workup diagnosed 
as benign positional vertigo, still had transient vertigo on 
occasion with sudden changes in position.  Post service 
medical records included 1998 treatment records from Baylor 
Senior Health Center that noted a past medical history of 
degenerative joint disease "throughout the body for years" 
and a physical examination showed that the veteran's neck was 
supple.  An April 2002 MRI report from VA North Texas 
Healthcare System showed possible cervical spondylosis.  A 
January 2007 treatment record from Dr. T. S. showed 
multilevel disc and facet disease within the cervical spine, 
without significant canal or foraminal stenosis and 
cerebellar atrophy.  As the record showed a potential neck 
injury in service and post service medical records showed 
that the veteran has a cervical spine disorder, a VA 
examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for a cervical 
spine disorder, since his discharge from 
service.  The RO/AMC should obtain copies 
of all treatment or evaluation records 
(those not yet secured) from the 
identified sources, specifically including 
VA North Texas Healthcare System (Dallas 
VAMC) and Dr. T. S.  

2.  After obtaining any additional records 
to the extent possible, the veteran should 
be afforded a VA medical examination to 
determine the etiology of his cervical 
spine disorder.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner should indicate that the claims 
folder was reviewed in conjunction with 
the examination.  Following examination of 
the veteran, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the current cervical 
spine is related to the veteran's military 
service, to include the injuries noted in 
1955 and 1973.  The examiner must set 
forth the complete rationale underlying 
any conclusions or opinions expressed, in 
a legible report.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


